              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:09-cr-00029-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
ALBERT ESPINOZA,                )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court the Defendant’s “Motion for

Modification of an Imposed Term of Imprisonment Pursuant to 18 U.S.C. §

3582” [Doc. 284]. The Government opposes the Defendant’s motion for a

reduction of his sentence. [Doc. 286].

I.   BACKGROUND

     In January 2010, the Defendant Albert Espinoza pled guilty to one

count of conspiracy to distribute controlled substances. [Doc. 98]. In August

2010, the Court sentenced him to 210 months’ imprisonment, to be followed

by five years of supervised release. [Doc. 161]. On January 19, 2016, the

Court reduced the Defendant’s sentence to 168 months pursuant to 18




     Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 1 of 7
U.S.C. § 3582(c)(2). [Doc. 282]. The Defendant is currently housed at FCI

Bastrop, and his projected release date is August 9, 2021.1

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc.

284]. Specifically, the Defendant argues that his parents are elderly and

have health conditions that place them at risk for serious complications

should they contract COVID-19. [Id.].             The Court ordered the Government

to respond to the Defendant’s motion, and the Government filed its response

on November 17, 2020. [Doc. 286]. This matter is now ripe for adjudication.

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §



1   See https://www.bop.gov/inmateloc/ (last visited Nov. 18, 2020).


                                              2



        Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 2 of 7
3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

       As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

       Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                      See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, 820 F.
App’x 229, 230 (4th Cir. 2020) (reversing denial of defendant’s compassionate release
motion where district court failed to consider the policy statement set forth in § 1B1.3 and
its comments).

                                             3



     Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 3 of 7
factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

the defendant’s family circumstances can serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C).

      Here, the Defendant contends that his parents are elderly and are at

higher risk of serious illness or death should they contract COVID-19. Even

assuming these allegations are true, these circumstances do not meet the

criteria set forth in the application note to USSG § 1B1.13 because they do

not involve a minor child or an incapacitated spouse.            Even if such

circumstances could be considered, the mere possibility that the Defendant’s


                                       4



     Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 4 of 7
parents one day may contract COVID-19 and may suffer serious

complications therefrom does not qualify as an extraordinary or compelling

reason justifying the relief that the Defendant requests.

         Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion.

Under the applicable policy statement, the Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of

any other person or to the community.” USSG § 1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors, as “applicable,” as part of its

analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

         Here, the Defendant’s crime was very serious, involving tremendous

quantities of drugs while working on behalf of an international drug

distribution ring. The Defendant was the leader of a conspiracy that involved

the importation of massive amounts of marijuana into Western North

Carolina from a Mexican drug trafficking organization. [Doc. 145: PSR at ¶¶

6-32].     The Defendant was found to be responsible for 1,000 to 3,000

kilograms of marijuana. [Id. at ¶ 32]. In addition to marijuana, he assisted

with the transportation of dozens of kilograms of cocaine from Atlanta. [Id.


                                        5



     Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 5 of 7
at ¶ 20]. The Defendant also possessed and traded firearms, including an

AR-15 assault rifle, during and in furtherance of the conspiracy. [Id. at ¶¶

30, 44].

      The Defendant also has a significant criminal history, including prior

convictions for felony theft of property in 2003, and felony possession of

cocaine in 2006. [Id. at ¶¶ 54-55]. It appears that he was on probation for

the theft conviction when he committed the drug offense and was on

probation for both state convictions during the period that Defendant led the

drug conspiracy at issue from January 2009 through July 2009. [Id.].

      In light of the offense conduct and the Defendant’s criminal history, the

Court finds that the sentence imposed was sufficient but not greater than

necessary to accomplish the goals set forth in § 3553(a), and that the

sentence properly reflects the seriousness of the offense, the need to deter

criminality, and the need to protect the public from further crimes of the

Defendant.       For all these reasons, the Court finds that there are no

“extraordinary and compelling reasons” for the Defendant’s release and that

analysis of the relevant § 3553(a) factors weigh in favor of his continued

incarceration.




                                      6



     Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 6 of 7
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Modification of an Imposed Term of Imprisonment Pursuant to 18 U.S.C. §

3582” [Doc. 284] is DENIED.

     IT IS SO ORDERED.Signed: November 23, 2020




                                      7



    Case 2:09-cr-00029-MR-WCM Document 287 Filed 11/23/20 Page 7 of 7
